—Original proceeding pursuant to section 207 of the Eminent Domain Procedure Law seeking judicial review of a determination of respondent to condemn petitioners’ property.
*860It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioners commenced this proceeding pursuant to EDPL 207 seeking judicial review of respondent’s determination to condemn commercial property owned by them in the City of Jamestown and respondent’s finding that a public use, benefit or purpose will be served. Petitioners’ property has been used as a doughnut shop since 1968 by a succession of lessees. Respondent found that the public use, benefit or purpose to be served by the taking is the redevelopment of the West End District of the City and the creation of the economic development stimulus to influence the redevelopment of the central business district. Contrary to petitioners’ contention, those findings establish that the property condemned by respondent will serve a public use, benefit or purpose (see, Sunrise Props. v Jamestown Urban Renewal Agency, 206 AD2d 913, lv denied 84 NY2d 809). We have considered petitioners’ remaining contention and conclude that it lacks merit. Present — Green, J.P., Wisner, Scudder, Gorski and Lawton, JJ.